Citation Nr: 0905324	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied service connection 
for diabetes mellitus.

The Haas stay

Service records indicate that the Veteran served on board the 
USS Rogers offshore Vietnam.  He is in receipt of the Vietnam 
Service Medal.  He argues that his diabetes mellitus is the 
result of exposure to herbicides.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2008) 
[if a veteran served in Vietnam, exposure to herbicides is 
presumed].   

The issue of presumptive exposure to herbicides in veterans 
who served offshore Vietnam and/or received the Vietnam 
Service Medal has been the subject of significant litigation 
in recent years.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) held that held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III,  
4.08(k)(1)-(2) (Nov. 1991), created a presumption of 
herbicide exposure based on receipt of the Vietnam Service 
Medal for purposes of service connection for diseases 
associated with herbicide exposure.  

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  

In a March 2008 letter, the Veteran was notified that a 
temporary stay had been imposed on the processing of his 
claim based on Haas v. Nicholson.   

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The Supreme Court of 
the United States recently denied certiorari.  See 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In light of the Unites States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.


FINDINGS OF FACT

1.  The evidence of record does not indicate that diabetes 
mellitus existed during the Veteran's naval service or for 
many years thereafter.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed diabetes mellitus and his military 
service.  




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
diabetes mellitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 25, 2004, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The June 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the June 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed diabetes mellitus.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The Veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  Because as discussed below the Board is denying the 
Veteran's claim, elements (4) and (5) remain moot.  

In any event, the Veteran was provided notice of the Court's 
Dingess decision in a March 20, 2006 letter. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's VA treatment 
records, his service treatment records and provided him with 
a VA examination.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Type two diabetes mellitus is one of the diseases deemed 
associated with herbicide exposure and shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.    See 38 C.F.R. 
§ 3.309(e) (2008). 

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has been diagnosed with type II 
diabetes mellitus. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning disease, there is no indication that diabetes 
existed in service or was manifested within the one year 
presumptive period after service found in 38 C.F.R. § 
3.309(a).  During a July 2004 VA examination, the Veteran 
indicated that he was first diagnosed with diabetes in May 
2004, nearly thirty years after leaving service.


Concerning injury, the  injury here contended is exposure to 
herbicides during service.  As indicated above, such exposure 
is presumed in veterans who set foot in Vietnam.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2008):  "'Service in the Republic 
of Vietnam' includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
[Emphasis added by the Board.]   

In this case, the Veteran has not alleged, and the record 
does not indicate, that he ever set foot in Vietnam.  In an 
attempt to verify whether the Veteran had been exposed to 
herbicides, the RO contacted the Center for Unit Records 
Research (now referred to as United States Army and Joint 
Services Records Research Center).  
In response, the Records Research Center indicated that the 
Veteran served on board the USS Rogers offshore Vietnam.  
There were no records concerning visitation to Vietnam.   

Crucially, the Veteran's service off the coast of Vietnam 
does not constitute 'service in the Republic of Vietnam.' 
 See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that the Court 
had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption].  
Instead, 'service in the Republic of Vietnam' requires 
visitation  (i.e. setting foot) in Vietnam.  
See 38 C.F.R. §§ 3.307(a), 3.313(a) (2008).  

The Veteran's claim relies exclusively on the statutory 
presumption of herbicide exposure, which for reasons 
explained above in inapplicable to his situation.  He has not 
provided any evidence that he was otherwise exposed to 
herbicides.  Moreover, the Records Research Center 
specifically stated that there were no records documenting 
the Veteran's exposure to herbicides

In short, an in-service injury has not been established. 

In the absence of in-service disease or injury, Hickson 
element (2) has not been met, and the Veteran's claim fails 
on this basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the Veteran's currently 
diagnosed diabetes mellitus to his military service.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his diabetes 
mellitus and military service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, 

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


